Citation Nr: 0307478	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  The veteran was awarded the Purple Heart 
Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  By an unappealed December 1980 determination, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for back disability.  The RO properly notified the 
veteran of that determination on December 18, 1980 he did not 
appeal that decision.

3.  Evidence received since the December 1980 RO 
determination is new, bears directly and substantially upon 
the claim of entitlement to service connection for back 
disability, and, in conjunction with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claim 
for service connection for a back disorder was received 
before August 29, 2001.  As such, these regulations, as in 
effect prior to August 29, 2001, are applicable to this 
appeal.

With respect to notice, in letters to the veteran from both 
the RO and the Board, dated in March 2001 and January 2003, 
respectively, the appellant was informed of the evidence 
needed to substantiate the claim, and advised him of VA 
assistance in the development of his claim.  In response, in 
March 2003, the veteran submitted to private medical reports 
directly to the Board in support of his claim.  The Board 
believes that it is clear that the VA duty to notify has been 
met.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet App. 
June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  As 
indicated in the decision below, with respect to the 
veteran's claim of a back disorder it has been determined by 
the Board that new and material evidence has been received in 
order to reopen the veteran's claim.  There is no prejudice 
to the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  
Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by a veteran's service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).  In the case of 
any veteran who was engaged in combat with the enemy in 
active service during a period of war, VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, of hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence. 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In a December 1980 
rating decision, the RO determined that medical evidence had 
not been submitted which demonstrated that the veteran had a 
back disability which had been incurred in or aggravated by 
service.  The veteran was informed of this decision by letter 
dated, December 18, 1980, and he did not appeal that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105.  

In reaching their conclusion, the RO in December 1980 relied 
on the veteran's service medical records, reflecting that the 
appellant had sustained injuries to his face under the left 
eye after his ship was torpedoed, but that there was no 
evidence of an injury to the back.  Also of record at the 
time of the RO's December 1980 denial were VA and private 
medical records, dating from February 1947 to September 1980, 
reflecting that in the late 1970's, the veteran underwent 
surgery on his cervical spine in 1976 after he had been 
involved in a farm accident three years previously.  A 
medical report, submitted by S. F. M.D., dated in November 
1977, reflects that the veteran reported a history of having 
been in the service in 1943, and that he had sustained a 
severe injury to his neck and head.  At that time, the 
veteran inquired if the in-service injury to his neck was the 
cause of his cervical spine problems.  In response, Dr. F 
concluded that the origin of the veteran's cervical 
spondylosis was not known to him.

In November 1999, the veteran filed a claim to reopen his 
claim for service connection for back disability.  Since the 
December 1980 rating decision, the veteran has submitted a 
treatment report from K. B. D.O., dated March 10, 2003.  A 
review of that report reflects that the examiner concluded, 
after a history provided by the veteran of having chronic 
cervical and lumbar spine pain since an explosion aboard his 
Navy ship in 1944, that the start of the veteran's complaints 
of neck and low back pain likely date back to his injury 
during the war.  

This evidence is new as it was not previously of record at 
the time of the RO's denial in December 1980.  Moreover, this 
medical evidence of current, acquired back disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim since it provides medical 
evidence of a nexus between service trauma and the veteran's 
post-service back disorder.  Accordingly, reopening of the 
veteran's claim is in order.  The above-cited evidence is 
clearly material to the question of whether the veteran has a 
back disability which is related to events in service, and 
for the purposes of determining materiality, is presumed 
credible.  As such, the veteran's claim is now reopened.  38 
C.F.R. § 3.156(a).

Since new and material evidence to reopen this claim is 
already of record, no additional information or evidence is 
needed to substantiate the claim to reopen and there is no 
prejudice to the veteran as a result of the Board deciding 
this issue without first affording the RO an opportunity to 
consider the issue in light of the regulations implementing 
the VCAA.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a back disability is granted.

REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a low back disability, the claim must 
be considered on a de novo basis.  In this regard, additional 
development, to include, but not limited to, a clinical 
opinion as to whether the veteran's current low back 
disability is at least as likely as not related to service, 
would be useful in adjudicating the appeal de novo.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or other appropriate 
facility, and request a copy of all sick 
bay reports from the S.S. GEORGE CLEAVE, 
dated in February 1944 and all hospital 
reports from Army Base Hospital, North 
Africa, dated in March 1944. All records 
obtained should be associated with the 
claims file.  If the records cannot be 
obtained, the reason therefore should be 
properly noted in the file.

2.  After obtaining all necessary 
authorization from the veteran, please 
obtain all treatment records pertaining 
to the veteran's treatment from the 
following physicians:  (1) Dr. Strange, 
Mount Pleasant, Michigan from 1946 to the 
present; (2) Dr. Howard and Dr. Hauer, 
North Main Street, Fowlerville, Michigan, 
48336, from 1948 to 1979; (3) Dr. 
Firehat, St. Joseph Hospital, Ann Arbor, 
Michigan, from 1950 to 1977; (4) T. F. 
Higby, M.D., 124 N. Grand Avenue, 
Fowlerville, Michigan, 48836, from 1977 
to 1978; and Dr. Mangan, Hasslet 
Hospital, Lansing, Michigan, from 1999 to 
the present.  If any of the 
aforementioned reports can not be 
obtained for any reason, documentation to 
this effect must be contained in the 
claims file.  

3.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist who has not previously 
examined him in order to identify the 
presence and etiology of any currently 
present back disability.  The claims file 
must be made available to the examiner 
for review.  The examiner must 
specifically indicate whether he has 
reviewed the claims file.  Regarding any 
currently present back disability, any 
special diagnostic tests including X-
rays, range of motion studies, stability 
tests and strength tests deemed necessary 
should be performed.  After a complete 
review of the claims file, to 
specifically include the service medical 
records, and relevant post-service 
clinical records, the examiner must then 
provide an opinion whether it is at least 
as likely as not that any currently 
diagnosed back disability is 
etiologically related to events in 
service.  The opinion expressed should be 
accompanied by written rationale.  The 
examination report should be legible.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002) are 
fully complied with and satisfied.

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate de 
novo the issue of entitlement to service 
connection for a back disability.

6.  If any benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran 
and the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Acting Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



